Title: To George Washington from Henry Hill, 4 July 1798
From: Hill, Henry
To: Washington, George

 

Dear Sir
Philada July 4th 1798

The pleasing sensations produced on this anniversary are so connected with you, that my forwardness to pay it any mark of respect I hope may find indulgence—I should have been happier to have seen you & thrown myself at the feet of Mrs Washington and miss Custis, saving you the care in that case, which as it is, I must intreat you would undertake of gracing my Complimts to these Ladies.
A very late publick testimony in your favor has to all intents & good purposes the prevalence of a self evident proposition—By the event now commemorated the nation’s Man is known. By retirement he knew himself.
He promoted political regulations that were establish’d by general consent—carried them into effect—A flow of national prosperity ensued, too shining indeed for the jaundiced eyes of regular or unprincipled republican governments.
In the prosecution of his humane plan, temporising with one, disdaining only to fraternise with ’tother, he perceived war against both the desperate powers became justifiable, with one at least, unavoidable.
Tho war was his profession he withdrew uncensured.
From these premises our rulers doubtless infer that he who perfectly knew the cost of independence & proved we were worthy of it, would feel the noblest inducements to assert and perpetuate it’s blessing.
Gratification of your patriotism & benevolence may be consulted by coming forward again, but greater disinterestness than we have already seen can never be imagined.
Our youth avow they dare not stay at home when you take the field. They look up to you with the kindling attachment of children to a parent and will blush only at finding it excell’d by your’s to them.
Another Frederick shall judge of them under your command, like that Prince who exclaim’d on hearing of your huts in the woods provided for winter quarters, “By my faith such men will yield no easy conquest!”
Wherever you are you must expect to find me as often as there

is any prospect of my being useful for I always am Dear Sir Your most obliged obedt servt

Henry Hill

